Petition for rehearing refused May 1st, 1897,
PER Curiam.
20 The petition for a rehearing in this case is based solely upon the ground that this Court, in its opinion affirming the judgment, had overlooked the fact that certain testimony, the admission of which constituted the basis of the 27th exception, was not objected to when it was offered, whereas the “Case” shows that such testimony was, in fact, objected to; and, though irrelevant in the shape in which it appeared, as stated in the opinion, the Court did not go on to consider whether the reception of such irrelevant testimony was hurtful to the appellant, as it is claimed should have been done. To understand precisely the question made by this petition, it is necessaay to reproduce here exactly what occurred in the Court below when the testimony was offered, as it appears *307in the “Case” as well as in the petition for rehearing, as follows: The witness, E. B. Moore, testified that the appellant said, after exhibiting a note, “I’ll be damned if this aint a ticklish point; she wants me to go to her room (objected to.) I’ll be damned if I don’t, if I have to kill him.” The witness immediately added, “I have no idea who he meant; he said it was his girl; didn’t know he was keeping a woman.” From this it will be seen that while objection was taken to the first part of this testimony — that which contained the invitation from the woman to go to her room— which might very well be regarded as irrelevant, and no.t hurtful to appellant, yet there was no objection to that part of the testimony expressing a determination “to kill him;” who, does not appear from this particular testimony, which was much more likely to prove hurtful to the appellant, as it might, when connected with other testimony in the case, have been regarded as a threat to kill the deceased, if it became necessary to carry out the lustful desires of appellant. It is, therefore, very easy to see how the Justice who prepared the opinion would have felt justified in using the language to which exception is taken in the petition for rehearing. For, while the testimony as to the woman’s invitation to go to her room, might be regarded as irrelevant, yet the subsequent testimony, practically showing a threat to take the life of some one, not being objected to, not only became competent, but might, when connected with other testimony in the case, become entirely relevant to the issue on trial.
It is manifest, therefore, that no material fact or principle of law has either been overlooked or disregarded, and hence there is no ground for a rehearing.
This case has received the careful consideration of this Court upon the statements found in the “Case” as prepared for argument here, as all other cases are, and must be, considered; and when we find, as we do find in this case, that a certain portion of the testimony which has been objected to, is irrelevant to the issue on trial, standing by itself, but *308which might become entirely relevant when connected with other testimony in the case, it is sufficient to hold, as was held, that such testimony, standing alone, is irrelevant, without proceeding to inquire whether such irrelevant testimony was calculated to injure the appellant, where, as in this case, it appears, from a careful re-examination of the case, that there was other testimony which, if believed, would tend to render the testimony objected to relevant. As to the other portion of the testimony which the “Case” does not show was objected to, and which thereby became competent, it is very easy to see how, when connected with other testimony in the case, it would become entirely relevant.
It is, therefore, ordered, that the petition for a rehearing be dismissed, and that the stay of the remittitur heretofore granted be revoked, and that the remittitur be sent down forthwith.